                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



WYLMINA E. HETTINGA,                     No. CV 20-06092-PA (DFM)

         Plaintiff,                      ORDER ACCEPTING REPORT
                                         AND RECOMMENDATION OF
            v.                           UNITED STATES MAGISTRATE
                                         JUDGE
GAVIN NEWSOM et al.,

         Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.
///
///
///
///
///
///
      IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss
(Dkt. 36) is granted. IT IS FURTHER ORDERED that Judgment shall be
entered dismissing the action with prejudice.



Date: July 15, 2021                        ___________________________
                                           PERCY ANDERSON
                                           United States District Judge




                                       2
